DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dainippon Printing (JP 2019 046667), with the translation already included in the case file.
As to claim 1, Dainippon teaches a light emitting device comprising: a light emitting substrate (#41) with a plurality of light emitting elements (#42); and a luminance equalizer sheet (#50 in Fig. 5 and ¶ [82]) provided opposite the light emitting substrate (Fig. 3), having a plurality of through holes for transmitting light irradiated from the light emitting elements (see reflective layer with holes 55, ¶ [75-80]) and having a linear expansion coefficient different from a linear expansion coefficient of the light emitting substrate (substrate is PEN+metal, optical sheet is foamed PET, ¶ [41], [50], [82]), the light emitting substrate and the luminance equalizer sheet being positioned relative to each other at a predetermined position (Fig. 2), at least one with a larger linear expansion coefficient among the light emitting substrate and the luminance equalizer sheet having a curved shape (#41 bent in ¶ [40]), and a degree of curvature of the one with the larger linear expansion coefficient being larger than a degree of 
As to claim 2, Dainippon teaches at least one of the light emitting substrate and the luminance equalizer sheet is curved such that an angle between a tangent plane or a plane of the light emitting substrate and a tangent plane or a plane of the luminance equalizer sheet in a perpendicular direction of the tangent plane or the plane of the light emitting substrate increases as moving away from the predetermined position (¶ [40], [127], 134], Fig. 2, 7, 12 15 and 17).  
As to claim 3, Dainippon teaches the predetermined position is located on a plane on which a plane orthogonal to a tangent plane of the one with the larger linear expansion coefficient overlaps a plane orthogonal to a tangent plane or a plane of the one with the smaller linear expansion coefficient (¶ [40], [127], 134], Fig. 2, 7, 12 15 and 17).  
As to claim 4, Dainippon teaches the linear expansion coefficient of the luminance equalizer sheet is larger than the linear expansion coefficient of the light emitting substrate, the luminance equalizer sheet has a curved shape that is convex toward the light emitting substrate or a curved shape that is concave away from the light emitting substrate, - 42 -and the light emitting substrate has a flat shape, a curved shape that has a smaller degree of curvature than the luminance equalizer sheet and is convex toward the luminance equalizer sheet, or a curved 
As to claim 6, Dainippon teaches a diffusion member (#70, ¶ [141], Fig. 2)disposed on an opposite side of the luminance equalizer sheet from the light emitting substrate and having a curved shape corresponding to the curved shape of the luminance equalizer sheet.  
As to claim 7, Dainippon teaches an optical sheet (#90, or #100, Fig. 2) disposed on an opposite side of the diffusion member from the luminance equalizer sheet and having a curved shape corresponding to the curved shape of the luminance equalizer sheet.  

As to claim 9, Dainippon teaches the holding member includes a curved holding portion having a curved shape for - 43 -holding curvature of the luminance equalizer sheet (¶ [83]-[114], [118-127], [168]-[175], Fig. 2, 6, 7 and 11-20, holding member #60, in particular ¶ [121]). 
As to claim 10, Dainippon teaches the curved holding portion includes an engaging protrusion that engages with the luminance equalizer sheet (¶ [83]-[114], [118-127], [168]-[175], Fig. 2, 6, 7 and 11-20, holding member #60, in particular ¶ [121]).
As to claim 11, Dainippon teaches the holding member includes a bottom portion on which the light emitting substrate is disposed (¶ [118-127], holding member #60).
As to claim 12, Dainippon teaches the holding member includes a first holding member and a second holding member that is provided on an inner peripheral surface side of the first holding member and is formed of a material with a higher reflectivity than the first holding member (¶ [118-127], holding member #60).  
As to claim 13, Dainippon teaches second holding member has a columnar member that contacts a surface of the luminance equalizer sheet on the light emitting substrate side (¶ [118-127], holding member #60).  
As to claim 14, Dainippon teaches the second holding member has a partition wall that partitions each of the light emitting elements and contacts a surface of the luminance equalizer sheet on the light emitting substrate side (¶ [118-127], holding member #60).  

As to claim 16, Dainippon teaches the curved shape of the one with the larger linear expansion coefficient among the - 44 -light emitting substrate and the luminance equalizer sheet is a single curved shape (Fig. 1).  
As to claim 17, Dainippon teaches the curved shape of the least one with the larger linear expansion coefficient among the light emitting substrate and the luminance equalizer sheet is a double curved shape (Fig. 1, double curved in that it curves toward an apex and then away from it again).  
As to claim 18, Dainippon teaches the bottom portion has a flat shape for holding the light emitting substrate (Fig. 2).  
As to claim 20, Dainippon teaches the second holding member has a grid-shaped planar member that partitions each of the light emitting elements and is spaced apart from a surface of the luminance equalizer sheet on the light emitting substrate side (Fig. 2, 6, 7).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dainippon Printing (JP 2019 046667).
Regarding claims 5 and 19, it is the examiner’s position that claims 5 and 19 represent examples of obvious variants of the limitations of claims 4 and 18 respectively. The prior art of Dainippon teaches the ability to adjust and bend displays and the benefits for doing so, but which surfaces is actually bent relative to the other appears to be a simple adjustment that would have been obvious to try as one of ordinary skill in the art. Applicant could overcome this rejection by persuasively arguing how these claims do not represent obvious variants of claims 4 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875